Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered June 13, 2000, convicting defendant, after a jury trial, of murder in the second degree (two counts), burglary in the first degree, robbery in the first degree, sodomy in the first degree and rape in the first degree (two counts), and sentencing him to an aggregate term of 75 years to life, unanimously affirmed.
The court properly exercised its discretion in receiving photographs of the deceased victim and the crime scene since this evidence was relevant to various trial issues and served to corroborate and illustrate the testimony of the surviving victim and defendant’s confession, while not being unduly inflammatory (see People v Wood, 79 NY2d 958 [1992]; People v Stevens, 76 NY2d 833 [1990]; People v Pobliner, 32 NY2d 356, 370 [1973], cert denied 416 US 905 [1974]).
The court properly ran defendant’s sentence for felony murder predicated on robbery consecutive to his sentence for burglary, and ran his sentence for felony murder predicated on burglary consecutive to his sentence for robbery, because the crimes clearly involved separate and distinct acts (see People v Lee, 92 NY2d 987 [1998]; People v Abreu, 293 AD2d 300 [2002], lv denied 98 NY2d 766 [2002]; People v Tucker, 278 AD2d 38 [2000], lv denied 96 NY2d 788 [2001]).
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Buckley, Rosenberger, Williams and Friedman, JJ.